DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
	The substitute specification submitted March 22, 2021 has not been entered. Specifically, the clean version (and the marked up version) do not include page numbers for each page as required by the MPEP. (See 37 CFR 1.52). Specifically, the original specification had proper page numbering but the substitute specification does not. It is suggested that applicant resubmit a substitute specification and clean copy that includes page numbers. The page numbers should not be underlined as they were already provided in the original specification. The newly submitted substitute specification should include all of the changes of the prior substitute specification since that has not been entered. It should also include the following changes as well: 
	1. Deleting paragraph 0196 as being a repeat of paragraph 0195; 
	2. In paragraph 0198 changing “28A-1” to “28-1” to match the labeling in the drawing; and 
	3. In paragraph 0198 changing “28A-2” to “28-2” to match the labeling in the drawing. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Rejections - 35 USC § 112
Claims 40 and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 40, line 10, the claimed “a uniform substrate” is a vague and indefinite. It is not clear if applicant is referring to uniform in thickness, uniform as to its make-up i.e. no layering, or if some other meaning is intended. Based upon what is claimed in claim 46, the assumed meaning is “a uniform substrate having no individual layers”. 
	With respect to claim 40, line 11, the claimed “a front surface and a back surface” is vague and indefinite. It is not clear if applicant is claiming “a front surface of the substrate and a back surface of the substrate” or if applicant is claiming “a front surface of the progressive power spectacle lens and a back surface of the progressive power spectacle lens” or if some other meaning is intended. Based upon what is claimed in lines 12-13 the assumed meaning is “a front surface of the substrate and a back surface of the substrate” in which lines 12-13 is then further claiming that these front and back surfaces are also the outer surfaces of the lens i.e. no functional coatings thereon. 
	With respect to claim 46, lines 7-9, applicant is claiming the progressive power lens having the claimed “front surface” and “back surface” (i.e. front and back surface of the lens) but then in lines 13-15 is claiming the substrate having the claimed “front has a substrate, the substrate having a front surface and a back surface, the substrate having a spatially varying refractive index, wherein…”. 
	With respect to claim 46, lines 25-28, applicant is claiming the value as being selected from one of the groups “a” to “d” which renders the claim vague and indefinite. Specifically, if “d” is satisfied then inherently “a”, “b” and “c” are satisfied. It is therefore not clear what “a”, “b” and “c” are adding as limitations and, as such, the claim is vague and indefinite. For purposes of examination, the assumed meaning of lines 22-30 is “…a comparison progressive power spectacle lens without front surface coating and without back surface coating but with an identical substrate is less than 0.004 dpt, and wherein (a) the refractive index varies only…”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quiroga publication number 2016/0377886.
	With respect to claim 40, Quiroga discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0029-0032); the lens having a substrate having no individual layers (fig 1, element “10” or element “20” being considered as the “substrate” and each of these elements having no additional layers); the substrate having a spatially varying refractive index (paragraphs 0045, 0053 element “10” and/or element “20” having varying indices of refraction); the substrate having a front surface and a rear surface (fig 1, the front and rear surfaces of element “10” or element “20”); the front and rear surfaces provided with one or more functional coatings (paragraph 0075, disclosing indium tin oxide coatings on each of the surfaces “101” and “102” of element “10” and/or paragraph 0046 disclosing coatings on surfaces “201” and “202” of element “20”); the claimed coating layers can be functional coatings which do not contribute or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens (paragraphs 0044, 0046, 0075). Specifically, Quiroga discloses that element “10” can include indium tin oxide coatings on both 
With respect to claim 46, Quiroga discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0029-0032); wherein the progressive power lens has a substrate (fig 1, element “10” or element “20” being considered as the “substrate”); the substrate having a front surface and a back surface (fig 1, the front and rear surfaces of element “10” or element “20”);  the substrate having a spatially varying refractive index (paragraphs 0045, 0053 element “10” and/or element “20” having varying indices of refraction); wherein one of the front and back surfaces configured as a freeform surface (paragraphs 0100, 0106, 0139); the freeform surface as a progressive surface (paragraphs 0045, 0106); the substrate . 
Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreyer publication number 2005/0105043.
	With respect to claim 40, Dreyer discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0093, 0108); the lens having a substrate having no individual layers having a spatially varying refractive index (paragraphs 0024, 0037, 0041, 0067, figs 2 and 4D, disclosing the cured gel as a single layer i.e. the “substrate” having varying proportions of materials and not layering to vary its refractive index); the substrate having a front surface and a rear surface (paragraphs 0024, 0037, 0041, 0067, figs 2, 4D, the front and rear surface of the cured gel); the front and rear surfaces of the cured gel provided with one or more functional coatings (fig 2, paragraphs 0034, 0040-0043). Specifically, Dreyer discloses that the varying index cured gel material can be placed between two “elements” and further discloses that both “elements” can be coating layers (paragraph 0034) and/or that the elements can be plano elements (paragraph 0034). Dreyer further discloses that the claimed coating layers can be functional coatings which do not contribute or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens (paragraph 0034, 0072, 0076). Specifically, Dreyer discloses that the varying index material can be surrounded by scratch resistant and/or hard coatings to enhance mechanical strength and/or can be surrounded by plano lenses i.e. protective substrates (paragraphs 0034, 0072, 0076). A scratch resistant coating and/or a hard . 
Claim(s) 40 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon publication number 2011/0157547.
	With respect to claim 40, Dillon discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0037, 0070, 0077); the lens having a substrate having no individual layers having a spatially varying refractive index (paragraphs 0034, 0049, 0051, claim 11); the substrate having a front surface and a rear surface (paragraphs 0034, 0049, 0051, claim 11, the substrate inherently having front and rear surfaces); the front and rear surfaces provided with one or more functional coatings (paragraph 0087, the lens blank having the varying index of refraction having hard coatings on its surface). Dillon further discloses that the claimed coating layers can be functional coatings which do not contribute or contribute at each point less than 0.004 dpt of the spherical equivalent of the dioptric power of the lens (paragraph 0087). Specifically, Dillon discloses that lens blank can include hard 
With respect to claim 46, Dillon discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0037, 0070, 0077); wherein the progressive power lens has a substrate (paragraphs 0034, 0049, 0051, claim 11); the substrate having a front surface and a back surface (paragraphs 0034, 0049, 0051, claim 11, the substrate inherently having front and rear surfaces);  the substrate having a spatially varying refractive index (paragraphs 0034, 0049, 0051, claim 11); wherein one of the front and back surfaces configured as a freeform surface (paragraph 0034); the freeform surface as a progressive surface (paragraph 0034); the substrate having no individual layers and having a spatially varying refractive index (paragraphs 0034, 0049, 0051, claim 11); at least one of the front surface and the rear surface provided with one or more coating layers (paragraph 0087, the lens blank having the varying index of refraction having hard coatings on its surface). Dillon further discloses that the claimed coating layers can be functional coatings in which a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer publication number 2005/0105043. 
With respect to claim 46, Dreyer discloses the limitations therein including the following: a product comprising a progressive power lens (paragraphs 0093, 0108); wherein the progressive power lens has a substrate (paragraphs 0024, 0037, 0041, 0067, figs 2 and 4D, the cured gel as a single layer i.e. the “substrate”); the substrate having a front surface and a back surface (paragraphs 0024, 0037, 0041, 0067, figs 2, 4D, the front and rear surface of the cured gel); , the substrate having a spatially varying refractive index (paragraphs 0024, 0037, 0041, 0067, figs 2 and 4D, disclosing the cured gel as a single layer i.e. the “substrate” having varying proportions of materials and not layering to vary its refractive index); wherein one of the front and back surfaces configured as a freeform surface (paragraphs 0039-0040, 0043); one of the surfaces of the lens as a progressive surface (paragraphs 0093, 0108); the substrate having no individual layers and having a spatially varying refractive index (paragraphs 0024, 0037, 0041, 0067, figs 2 and 4D, disclosing the cured gel as a single layer i.e. the “substrate” having varying proportions of materials and not layering to vary its refractive index); at least one of the front surface and the rear surface of the cured gel provided with one or more coating layers (fig 2, paragraphs 0034, 0040-0043). Specifically, Dreyer discloses that the varying index cured gel material can be placed between two “elements” and further discloses that both “elements” can be coating layers (paragraph 0034) and/or that the elements can be plano elements (paragraph 0034). Dreyer further discloses that a difference between a spherical equivalent measured at each point on the front or 
With respect to claim 46, Dreyer discloses that a surface of the lens can be freeform and that a surface can be a progressive surface (see rejection above) but does not specifically disclose if this is the same surface or a different surface and therefore does not specifically disclose the claimed “wherein the freeform surface is configured as a progressive surface”. However, there are only two possibilities, that the progressive surface is formed on the same surface as the freeform surface or that it is formed on a different surface than the freeform surface. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a 
Double Patenting
Claims 40 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of copending Application No. 16/932,814 (herein ‘814). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘814 claims the limitations therein including the following: the limitations of claim 40 (‘814, claim 11); the limitations of claim 46 (‘814, claim 11). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 19, 2022